Citation Nr: 0824306	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from May 1974 to May 
1998 and died in March 2006.  The appellant is the veteran's 
surviving spouse (widow).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
March 2006 at the age of 51 years as a result of gram 
negative bacteremia sepsis due to relapsed/refractory acute 
myeloid leukeumia (AML).  

2.  At the time of the veteran's death, service connection 
had not been established for any disability, although he did 
have a claim for service connection for follicular lymphoma 
pending when he died.  

3.  Gram negative bacteremia sepsis due to AML was not 
present during the veteran's active military duty or within 
one year of discharge therefrom and is not associated in any 
way to such service.  


CONCLUSIONS OF LAW

1.  Gram negative bacteremia sepsis due to AML was not 
incurred or aggravated in service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

One March 2006 letter informed the appellant of the 
requirements for her cause of death claim.  Because the 
veteran had no service-connected disabilities at the time of 
his death, the March 2006 correspondence provided an 
explanation of the evidence and information required to 
substantiate the cause of death issue on appeal based on a 
condition not yet service-connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-353 (2007).  That document also 
notified the appellant that VA would make reasonable efforts 
to help her obtain necessary evidence with regard to this 
issue but that she must provide enough information so that 
the agency could request the relevant records.  

A second March 2006 letter informed the appellant of the 
criteria for assigning effective dates-was service 
connection to be granted.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

With respect to the duty to assist, the RO has secured the 
veteran's private medical records and a VA opinion concerning 
the etiology of the factors that led to his demise-including 
in particular, whether they are related to his military 
service.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board acknowledges that the RO attempted to secure 
service medical records (SMRs) from the National Personnel 
Records Center (NPRC).  The NPRC responded that the majority 
of the records were not available.   See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991) (where SMRs have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings).

When a veteran's SMRs are not available, VA's duty to assist, 
and the Board's duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  See Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That 
duty includes obtaining medical records and medical 
examinations (or opinions) where indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  This has been accomplished here.  The 
appellant has referenced no additional pertinent medical 
records that have not been obtained.  

Service connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2007).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2007).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and leukemia becomes manifest to a degree 
of at least 10 percent within three years from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran had a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

According to the certificate of death, the veteran died at 
the age of 51 years as a result of gram negative bacteremia 
sepsis due to AML.  The appellant contends that the veteran 
was exposed to various chemicals, including Benzene, while 
working in the military and that these exposures caused the 
leukemia that led to his death.  In this regard, the Board 
acknowledges that service personnel records illustrate that 
the veteran's primary military occupation was that of a 
special purpose vehicle and equipment maintenance specialist.  

Available SMRs do not show evidence of complaints of, or 
treatment for, or findings of AML.  According to post-service 
medical records, in April 2005 (approximately seven years 
after separation from active duty), the veteran was treated 
by Dr. L., an oncologist, who noted that the veteran had a 
chronically ill and wasted appearance and was trying to stop 
smoking.  Lymphadenopathy was also noted.  A lymph node 
biopsy was obtained, and the veteran was diagnosed with 
diffuse follicular non-Hodgkins lymphoma.  After 3 cycles of 
treatment, he was diagnosed with AML.  

From January 2006 up until his death, the veteran received 
private medical care for his AML.  A March 2006 medical 
consultation note indicates that the veteran smoked 2-3 
cigarettes daily for twenty years up until his death. 

There are several medical opinions of record regarding 
whether the veteran's military service, including his alleged 
exposure to chemicals, caused or lead to his leukemia and 
thereafter death.  Specifically, in a March 2006 medical 
statement letter, Dr. L. wrote, "He [the veteran] is 
currently still undergoing therapy for his acute leukemia.  
Exposure to Benzene is known to be a risk factor for the 
development of acute leukemia."

In June 2006, a VA physician reviewed the claims file and 
stated that he could "only speculate that . . . [the 
veteran] does not have at least a 50-50 chance that his 
malignancies were caused by his military service. . . There 
is not sufficient medical information available to answer 
this question with any minimal degree of reliability."  

In responding, the physician referred to Dr. L.'s opinion and 
indicated that Dr. L.'s statement was accurate in that 
Benzene is known to be a risk factor for the development of 
hemato-lymphopoietic malignancies.  However, the VA physician 
stated that he was unable to locate in the medical literature 
information about Benzene exposure levels or duration of 
exposure that would result in hemato-lymphopoietic 
malignancies.  In searching the medical literature, the VA 
physician did find epidemiological studies that suggest that 
cigarette smoking is also associated with an increased risk 
of leukemia and that Benzene and related compounds in 
cigarette smoke may contribute to this elevated risk.  The 
tested cigarettes indicated the presence of Benzene, as well 
as the presence of other chemicals.

The VA doctor noted that "the association of an illness with 
various exposures may suggest but in and of itself does not 
necessarily indicate a causal relationship."  The VA 
physician pointed out that there is no documentation or 
evidence of the types of duties the veteran performed as a 
maintenance specialist.  Additionally, there is no evidence 
in the record establishing that the veteran was actually 
exposed to various chemicals, including Benzene, during his 
military service.  

The VA doctor determined that, "saying that this veteran's 
death was the result of an exposure to chemicals such as 
Benzene while performing his duties as a maintenance 
specialist in the Air Force requires a number of 
speculations.  One must first speculate as to what chemicals 
he was potentially exposed to and then one must speculate 
whether or not in fact he may have been exposed to these.  
One could also speculate on the presence of Benzene in the 
cigarettes that he smoked or other chemical exposures that 
occurred during his lifetime away from his work in 
maintenance with the military.  Finally, one also speculates 
as the true causal effect related to some of these chemical 
compounds after they have been shown to have an association 
with increased illness."

In a July 2006 medical statement, Dr. B. stated that he could 
not attest to any actual exposure to Benzene solvent during 
the veteran's employment-only that he could attest to the 
fact that there are clear associations in the literature that 
Benzene is associated with AML and possibly, lymphoma.

While Dr. L.'s and Dr. B's opinions are entitled to some 
probative weight, they are far outweighed by the VA opinion 
mentioned-which collectively provides evidence against the 
appellant's claim.  Dr. L. and Dr. B. did not state that the 
veteran's exposure to Benzene caused the veteran's AML; 
instead, both doctors stated that exposure to Benzene is a 
risk factor for the development of AML.  Dr. L. and Dr. B., 
unlike the VA physician, did not comment on the actual cause 
of the veteran's AML; instead, they gave a generalized 
statement about one risk factor known to cause AML.  
Additionally, Dr. L. did not cite any supporting medical 
treatise or other evidence to establish the requisite 
etiological link between Benzene and the eventual development 
of terminal AML.  See Bloom v. West, 13 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  Furthermore, 
neither Dr. L. nor Dr. B. reviewed the veteran's claims file.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication the physician had reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).

The medical evidence of record, as a whole, does not 
corroborate the appellant's lay assertions that the veteran's 
active military experience, including his purported exposure 
to chemicals (and Benzene in particular), caused his eventual 
death from AML.  The negative medical opinion (which is based 
on review of both current medical literature and the 
veteran's claims folder) far outweighs the positive opinions 
(which are based solely on review of medical treatises).  AML 
was not diagnosed until approximately seven years after the 
veteran's separation from active military duty.  

The Board recognizes that VA is prohibited by statute, 
38 U.S.C.A. §§ 1110 and 1131, from paying compensation for a 
disability that is a result of the veteran's own alcohol or 
drug abuse.  The only exception is when a veteran's alcohol 
or drug abuse disability is secondary to or is caused or 
aggravated by a primary service-connected disability, the 
veteran may be entitled to compensation.  See Allen v. 
Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  In this 
case, there is no evidence in the record establishing that 
the veteran's cigarette smoking was secondary to or is caused 
or aggravated by a primary service-connected disability.  
Therefore, even if the veteran was exposed to Benzene from 
his in-service cigarette smoking, this is insufficient to 
establish a primary service connection claim.

Again, although there is a heightened obligation to more 
fully explain the reasons and bases for a decision - when, 
as here, there are missing SMRs - this does not obviate the 
need to have medical nexus evidence supporting the claim.  
See Arms v. West, 12 Vet. App. 188, 194-95 (1999).  See also 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  And unfortunately, 
there is none in this instance.  

Clearly, the evidence is not in relative equipoise (i.e., 
about evenly balanced for and against the claim).  Instead, 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
benefit-of-the-doubt rule does not apply, and the appellant's 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


